Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display device that includes a pixel array unit in which display elements constituting pixels are arranged in a two-dimensional matrix in a row direction and a column direction. Each of the display elements includes a current-driven light-emitting unit and a drive circuit for driving the light-emitting unit. The drive circuit includes at least a write transistor for writing a video signal and a drive transistor for applying current to the light-emitting unit. A voltage is supplied to a back gate of at least the write transistor via a back gate line provided separate from a power supply line that supplies a voltage to the drive transistor.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display device including, inter alia, 
a voltage is supplied to a back gate of at least the write transistor via a back gate line provided separate from a power supply line that supplies a voltage to the drive transistor, 
a constant voltage is supplied to the back gate line, the write transistor is constituted by a p-channel transistor, and 
a same voltage as, or a different voltage from, the voltage supplied to the power supply line is supplied to the back gate line, of claim 1 (PS1, VSB and TRW; fig. 2); 
a voltage is supplied to a back gate of at least the write transistor via a back gate line provided separate from a power supply line that supplies a voltage to the drive transistor, and 
a voltage that changes in accordance with scanning of the display element is supplied to the back gate line, of claim 6 (PS1, VSB and WS; fig. 13); and 
a voltage is supplied to a back gate of at least the write transistor via a back gate line provided separate from a power supply line that supplies a voltage to the drive transistor, 
the drive circuit includes two types of transistors having different conductivity types, and 
a back gate line for at least a transistor of the conductivity type constituting the write transistor is provided, of claim 8 (Vcc, VSB_n, VSB_p, WS1, WS2; fig. 19).
Shim et al. (US 2015/0084946), hereinafter as Shim, teaches an organic light emitting display (fig. 2 and 11) that includes a display panel including a plurality of pixels, which are respectively formed in a plurality of pixel areas defined by crossings of a plurality of gate lines and a plurality of data lines, a plurality of sensing lines, and a plurality of second gate voltage lines connected to the plurality of pixels, a panel driver to drive the display panel in a display mode or a sensing mode, to sense a threshold voltage of at least one transistor to generate a sensing data in the sensing mode, and generate a second gate voltage data in the display mode, and a voltage supply unit to generate a second gate electrode voltage corresponding to the second gate voltage data, and apply a second gate electrode voltage to a second gate electrode of the transistor.  Shim does not teach above limitations as claimed.
Toyomura et al. (US 2017/0337874), hereinafter as Toyomura, teaches a display device (fig. 7) according to the present disclosure that includes a pixel array unit in which pixel circuits are disposed in a matrix form, the pixel circuits each including a light emission unit, a write transistor that writes a signal voltage of a video signal, a retention capacitor that retains the signal voltage written by the write transistor, and a drive transistor that drives the light emission unit on the basis of the signal voltage retained by the retention capacitor; and a common line that is wired along a pixel row, for each pixel row. The pixel circuit includes a switching transistor which selectively connects the common line and a source electrode of the drive transistor and which has a back gate connected to a back gate line.  Toyomura does not teach above limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628